Exhibit 10.1

AGREEMENT BY AND BETWEEN REGEN BIOPHARMA, INC. AND ZANDER THERAPEUTICS, INC.
DATED SEPTEMBER 28, 2015

WHEREAS on June 23, 2015 Regen Biopharma, Inc. (“Regen”) entered into an
agreement (“Agreement”) with Zander Therapeutics, Inc. (“Zander”) whereby Regen
granted to Zander an exclusive worldwide right and license for the development
and commercialization of certain intellectual property controlled by Regen
(“License IP”) for non-human veterinary therapeutic use for a term of fifteen
years.

WHEREAS pursuant to 3.1.1. Of the Agreement Zander shall pay to Regen one-time,
non-refundable, upfront payment of one hundred thousand US dollars ($100,000) as
a license initiation fee (“Initiation Fee”)

WHEREAS Zander desires to cause to be issued to Regen 8,000,000 common shares of
Entest Biomedical Inc. on or before September 30, 2015 in full satisfaction of
Zander’s obligations pursuant to 3.1.1 of the Agreement

WHEREAS Regen is desirous of receiving 8,000,000 common shares of Entest
Biomedical Inc. on or before September 30, 2015 in full satisfaction of Zander’s
obligations pursuant to 3.1.1 of the Agreement

THEREFORE, IT IS AGREED AS FOLLOWS:

Zander shall cause to be issued to Regen 8,000,000 common shares of Entest
Biomedical Inc. on or before September 30, 2015 in full satisfaction of Zander’s
obligations pursuant to 3.1.1 of the Agreement

All questions concerning the construction, validity, enforcement and
interpretation of this Agreement shall be governed by and construed and enforced
in accordance with the internal laws of the State of California, without regard
to the principles of conflicts of law thereof. Each party hereby irrevocably
submits to the exclusive jurisdiction of the state and federal courts sitting in
California for the adjudication of any dispute hereunder or in connection
herewith or with any transaction contemplated hereby or discussed herein and
hereby irrevocably waives, and agrees not to assert in any suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction of
any such court, that such suit, action or proceeding is improper or inconvenient
venue for such proceeding. If either party shall commence an action or
proceeding to enforce any provisions of this Agreement, then the prevailing
party in such action or proceeding shall be reimbursed by the other party for
its attorneys’ fees and other costs and expenses incurred with the
investigation, preparation and prosecution of such action or proceeding.

 

REGEN BIOPHARMA INC. ZANDER THERAPEUTICS INC.     By: /s/ David Koos By: /s/
David Koos     David R. Koos David R. Koos  Chairman & CEO  Chairman & CEO

